                                                                       Case No. 21-134

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    07/01/2021
                                                                                                    CT Log Number 539835142
TO:         Bryan H. Zair, Senior Vice President & General Counsel
            Sasser Family Holdings, Inc.
            425 N. Martingale Road, 8th Floor
            Schaumburg, IL 60173

RE:         Process Served in Illinois

FOR:        Union Leasing, Inc. (Domestic State: IL)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  BLACKLINE ENERGY SERVICES LLC, pltf. vs. UNION LEASING, INC., etc., Dft.
DOCUMENT(S) SERVED:                               --
COURT/AGENCY:                                     None Specified
                                                  Case # CV57638
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Chicago, IL
DATE AND HOUR OF SERVICE:                         By Certified Mail on 07/01/2021 postmarked on 06/17/2021
JURISDICTION SERVED :                             Illinois
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
ACTION ITEMS:                                     SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780133691267

                                                  Image SOP

                                                  Email Notification, Bryan H. Zair bryan.zair@sfhsinc.com

                                                  Email Notification, MIKE PERLOWSKI mperlowski@mayerbrown.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  208 South LaSalle Street
                                                  Suite 814
                                                  Chicago, IL 60604
                                                  866-705-2500
                                                  CentralTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / JR




                                                                                                                                                        A
                                                     FIRS T- CLASS MAIL.
1 II 1111111111111110i 1111,i11:11   neopostif
                                     06/1 7/2021
                                     USIP-OSTAG E   $006.262
                                                       ZIP 78701
                                                     041L12204064
Secretary of State
Service of Process
P.O. Box 12079
Austin, Texas 78711-2079
                                  1 1 II11 1 1 1 1 1 II
                                7190 1046 4701 0131 1167
Return Receipt(Electronic)




2021329088-1

Union Leasing Inc dba Express 4x4 Truck Rental
208 So Lasalle St Ste 814
Chicago,IL 60604




                                                 CUT / FOLD HERE
                                                         )
                                  The State of Texas

Service of Process
                                                                                   Phone: 512-463-5560
P.O. Box 12079                                                                        Fax: 512-463-0873
Austin, Texas 78711-2079
                                                                           Dial 7-1-1 For Relay Services
                                                                                   www.sos.texas.gov


                                     Jose A. Esparza
                                 Deputy Secretary of State


June 17, 2021                                                               2021-329088-1

                                                                       Include reference number
Union Leasing Inc dba Express 4x4 Truck Rental                           in all correspondence
208 So Lasalle St Ste 814
Chicago, IL 60604


RE:       Blackline Energy Services LLC VS Union Leasing Inc dba Express 4x4 Truck Rental
          441st District Court Of Midland County, Texas
          Cause No. CV57638




Dear Sir/Madam,

Pursuant to the Laws of Texas, we forward herewith by CERTIFIED MAIL, return receipt
requested, a copy of the process received by the Secretary of State of the State of Texas on June
7,2021.

CERTIFIED MAIL #71901046470101311167

Refer correspondence to:

H. Brandon Jones
Bonds Ellis Eppich Schafer Jones LLP
420 Throcicmorton Street, Suite 1000
Fort Worth, TX 76102

Sincerely,

Service of Process
Government Filings
512-463-1662
GF/mr
Enclosure
CITATION


CLERK OF THE COURT                                          ATTORNEY REQUESTING SERVICE
Alex Archuleta                                              11 BRANDON JONES
District Clerk                                              420 THROCKMORTON STE 1000
500 N. Loraine Street, Suite 300
Midland, Texas 79701                                          FT WORTH,TEXAS 76102

THE STATE OF TEXAS

NOTICE TO UNION LEASING,INC. DBA EXPRESS 4X4 TRUCK RENTAL:

"YOU HAVE BEEN SUED. YOU MAY EMPLOY AN ATTORNEY. IF YOU OR YOUR ATTORNEY
DO NOT FILE A WRITTEN ANSWER WITH THE CLERK WHO ISSUED THIS CITATION BY
10:00 A.M. ON THE MONDAY NEXT FOLLOWING THE EXPIRATION OF TWENTY (20) DAYS
AFTER YOU WERE SERVED THIS CITATION AND PETITION,A DEFAULT JUDGMENT MAY
BE TAKEN AGAINST YOU. IN ADDITION TO FILING A WRITTEN ANSWER WITH THE CLERK,
YOU MAY BE REQUIRED TO MAKE INITIAL DISCLOSURES TO THE OTHER PARTIES OF
THIS SUIT.THESE DISCLOSURES GENERALLY MUST BE MADE NO LATER THAN 30 DAYS
AFTER YOU FILE YOUR ANSWER WITH THE CLERK. FIND OUT MORE AT TexusLasvHclp.org."

TO: UNION LEASING,INC. DBA EXPRESS 4X4 TRUCK RENTAL

GREETINGS: You are commanded to appear by filing a written answer to the petition at or before
10:00 o'clock A.M. of the Monday next after the expiration of 20 days after the date of service hereof,
before the 441ST DISTRICT COURT of Midland County, Texas, at the Courthouse in Midland,
Texas.                                                                                  (1)
                                                                                              r-71

                                                                                              C)
                                                                                               -
Said petition was filed on: May 26th,2021                                               —
                                                                                                             7;7:1
                                                                                                ,            17-1
The file number of said suit being: CV57638.                                                                 C .)
                                                                                                             n
                                                                                                     -17,1
The style of the case is:
                                                                                                '
                                                                                                             1.3
                                                                                       sr".          C7")
BLACKLINE ENERGY SERVICES LLC                                                          C1)71         IN)
V.                                                                                            —•     G.;
UNION LEASING,INC. DBA EXPRESS 4X4 TRUCK RENTAL


A copy of PLAINTIFF'S ORIGINAL PETITION accompanies this citation.

ISSUED AND GIVEN UNDER MY HAND AND SEAL OF SAID COURT,at office in
Midland. Texas, on June 7th, 2021.


                                                                   ALEX ARCHULETA
                                                                    DISTRICT CLERK
                                                                 MIDLAND COUNTY,TEXAS

                                                        By:         G1-12-"JA-   clfj-4/1`1(j
                                                                                            .          , Deputy
                                     .3,29088                        ROXANA GALINDO
                                                        OFFICER'S RETURN
CV57638             441ST DISTRICT COURT

BIACKLINE ENERGY SERVICES LLC
V.
UNION LEASING,INC. DBA EXPRESS 4X4 TRUCK RENTAL

ADDRESS FOR SERVICE:
TEXAS SECRETATY OF STATE
JAMES E. RUDDER BLDG
1019 BRAZOS,ROOM 105
AUSTIN,TEXAS 78701

AS AGENT FOR UNION LEASING INC. D/B/A EXPRESS 4X4 THRUCK RENTAL
208 SO. LASALLE ST STE 814
CHICAGO,IL 60604

Came to hand on the        day of                               ,20       ,at              o'clock       .m., and executed in
                             County, Texas by delivering to the within named defendant in person, a true copy of this Citation together
with the accompanying copy ofthe PLAINTIFF'S ORIGINAL PETITION,with the date of delivery endorsed thereon, at the
following time and places,
to-wit:
Name                                              Date/Time                 Place/Location


NOT EXECUTED FOR THE FOLLOWING REASON:

The diligence used in finding said defendant being:

and the cause or failure to execute this process is:

And the information received as to the whereabouts of said defendant being:

                                                                                                                      ,Sheriff

FEES FOR SERVICE $                                                                                              ,County, Texas
 (Of Citation)
                                                                                By:                                     ,Deputy

STATE OF TEXAS
COUNTY OF MIDLAND
                                                             VERIFICATION
BEFORE ME,A Notary Public, on this day personally appeared                                           known to be the person whose
name is subscribed to the foregoing document and being by me first duly sworn, declared that the statements therein contained are true
and correct. I am not a party to this lawsuit and have no interest In the outcome.

Given under my hand and seal of office this the        day of                           ,20      .


                                                                                 NOTARY PUBLIC,STATE OF TEXAS
COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF,CONSTABLE.OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The
return must either be verified or be signed under penalty of perjury. A return signed under penalty of perjury must contain the statement
below in substantially the following form:

"My name is                                                      ,my date of birth is                       and my address
                              (First, Middle, Last)
 Is
   (Street, City, Zip)
I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
Executed in             County, State of        ,on the     day of                                              20      .


Declarant/Authorized Process Server                                  (Id # & expiration of certification)
                               loft\
                                                                                              Filed 5/26/2021 3:28 PM
                                                                                                        Alex Archuleta
Midland County - 441st District Court
                                                                                                          District Clerk
                                                     CV57638                                    Midland County, Texas
                                       CAUSE NO.                                                /s/ Roxanna Galindo

 BLACKLINE ENERGY SERVICES LLC                                                IN THE DISTRICT COURT

                                   Plaintiff;
 V.



 UNION LEASING,INC. DBA
 EXPRESS 4X4 TRUCK RENTAL;                                                     TH JUDICIAL DISTRICT


                                   Defendant.                              MIDLAND COUNTY,TEXAS


                                 PLAINTIFF'S ORIGINAL PETITION


 TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW Blackline Energy Services LLC, Plaintiff, and files this, its Original

 Petition and complains of Union Leasing, Inc. dba Express 4X4 Truck Rental as Defendant and in

 support thereof, would respectfully show the Court as follows:

                                              I.
                                    SUMMARY OF ALLEGATIONS

          1.01    Union Leasing, Inc. dba Express 4X4 Truck Rental ("Express") is in the business

 of leasing trucks to oil and gas industry service providers in and around the Permian Basin region.

 Express claims that in October of2019 Blackline Oilfield Services, LLC' executed a Master Rental

 Agreement with Express to lease trucks(the "2019 MRA"). The 2019 MRA allegedly covers only

 trucks leased from Express subsequent to the 2019 MRA.

          1.02    In early 2020, Express commenced making demand that Blackline Energy Services,

 LLC ("Blackline") pay approximately $500,000 for alleged damage to trucks leased by Express



 1 Blackline Energy Services, LLC did business as Blackline Oilfield Services, LLC from August of 2015 until
 March of2017.


 PLAINTIFF'S ORIGINAL PETITION                                                                            PAGE I
prior to the 2019 MRA; such damage claims were invoiced to KWT Water Services, LLC (the

"Vehicle Claim Invoices"). Blackline requested backup information and documentation regarding

and supporting the Vehicle Claim Invoices that Express claimed Blackline owed. Express refused

to provide the backup documentation requested and has now threatened to file suit against

Blackline. Therefore, Blackline requests a declaration that it does not owe Express any debt,

including under the Vehicle Claim Invoices that Express issued to KWT Water Services, LLC.


                                             PARTIES

        2.01    Plaintiff, Blackline Energy Services LLC, is a Texas limited liability company

whose principal place of business is located in Midland County, Texas.

        2.02    Defendant Union Leasing, Inc. is an Illinois corporation that engages in business in

Texas, is not authorized by the state of Texas to conduct business in Texas, does not maintain a

regular place of business in Texas, and does not maintain a registered agent in and for the State'of

Texas. As such, Union Leasing, Inc. may be served with process by serving the Texas Secretary

of State under Tex. Civ. Prac. Rem. Code 17.044 and have the Texas Secretary of State serve

Union Leasing, Inc.'s Illinois registered agent, CT Corporation System, 208 So. Lasalle St., Suite

814; Chicago, II. 60604. Service on the Texas Secretary of State will be accomplished by a private

process server.


                                JURISDICTION AND VENUE
        3.01    The Court has subject-matter jurisdiction over this lawsuit because the amount in

controversy is within the jurisdictional limits of this Court.

        3.02    Venue is proper in Midland County, Texas pursuant to Texas Civil Practices &

Remedies Code, §15.002(a)(1) or (a)(4), as any debt that Express claims to have accrued against

Blackline could have only occurred in Midland County, Texas as Blackline's principal place of



PLAINTIFF'S ORIGINAL PETITION                                                               PAGE 2
business is in Midland County, Texas. In the alternative, if all or a substantial part of the events

or omissions giving rise to the claims asserted by Blackline herein did not occur in Midland

County, Texas, then Express is not a natural person and does not maintain a principal office in

Texas and Blackline's principal office is located in Midland County, Texas.

                                                IV.
                                             DISCOVERY

       4.01     Plaintiff requests that discovery in this action be conducted under a Level 2 in

accordance with Rule 190.3 of the Texas Rule of Civil Procedure. Plaintiff affirmatively pleads

that this suit is not governed by the expedited actions process of Rule 169 of the Texas Rules of

Civil Procedure, as at least $500,000 may be at issue.

                                             V.
                                      CLAIM FOR RELIEF

        5.01    Plaintiff seeks monetary relief of over $200,000 but not more than $1,000,000

pursuant to Rule 47(c)(4) of the Texas Rules of Civil Procedure as Plaintiff seeks a declaration

that an approximate debt of $500,000 is not owed by it.

                                           VI.
                                  FACTUAL BACKGROUND

        6.01    Blackline is a well-known and respected industrial construction company,servicing

primarily midstream and upstream energy companies. Blackline specializes in pipeline and facility

construction, as well as industrial fabrication.

        6.02    Express is in the business of leasing trucks, namely pickup trucks, to industrial

businesses. Specifically, Express leases pickup trucks to oil field service companies in and around

the Permian Basin region.

        6.02    Express claims that in October of 2019 Blackline executed the MRA. However,

the signatory on such Master Rental Agreement is Blackline Oilfield Services, LLC — Blackline



PLAINTIFF'S ORIGINAL PETITION                                                                PAGE 3
had not operated as or conducted business as Blackline Oilfield Services, LLC since March of

2017. Never the less, Blackline did lease trucks from Express in subsequent to the 2019 MRA;

however, the Vehicle Claim Invoices are for trucks allegedly leased by Express prior to the 2019

MRA.

        6.03    In late 2019 or early 2020, Express commenced demanding that Blackline pay it

hundreds of thousands of dollars for claimed damages to trucks returned to Express. Specifically,

Express demanded that Blackline pay Vehicle Claim Invoices issued to KWT Water Services,

LLC2 for trucks rented from 2017 through early 2019- prior to the 2019 MRA. Upon inquiry by

Blackline, Express claimed that each Vehicle Claim Invoice was for a truck leased by Blackline

pursuant to a separate Truck Rental Agreement for each truck and pursuant to a Master Rental

Agreement. Blackline requested that Express provide it with each Truck Rental Agreement for

each truck that is subject to the Vehicle Claim Invoices that Express was seeking to collect and

provide a copy of the Master Rental Agreement governing same. Express provided a copy of the

2019 MRA and refused to provide the other documents requested.

        6.04    After Express commenced making demand on the Vehicle Claim Invoices,

Blackline reviewed the Vehicle Claim Invoices provided by Express and questioned the validity

of the claimed charges. Each of the Vehicle Claim Invoices are for oil field service trucks that

were, according to Express, on lease for well in excess of a year, often multiple years. Based on

the Vehicle Claim Invoices under which Express claims it is owed and the type of truck and

industry that Express was leasing into, Express is seeking to charge KWT Water Services, LLC or

Blackline for claimed damages that are ordinary wear and tear for an oil field services truck.




2 KWT Water Services, LLC was a trade or business name of Blackline. However, such name
ceased being used and Blackline ceased operating its business under that name in 2015. •


PLAINTIFF'S ORIGINAL PETITION                                                              PAGE 4
Moreover, the amounts that Express is seeking to charge for claimed repairs or replacements in

the Vehicle Claim Invoices are often more than twice the amount of the actual repair or

replacement cost. Indeed, upon information and belief, the repair work listed on each Vehicle

Claim Invoice was not completed or conducted. Given such concerns, Blackline also requested

that Express provide to it: (i) all back up documentation setting forth the inspection of each truck

that is the subject of a Vehicle Claim Invoice;(ii) all back up documentation (including pictures)

setting forth any damage to each truck that is the subject of a Vehicle Claim Invoice; (iii) all back

up documentation setting forth any maintenance that Express deemed to be required for each truck

that is the subject of a Vehicle Claim Invoice; (iv) all back up documents setting forth the repair

or maintenance work performed by Express, on behalf of Express, or at the request of Express for

each truck that is the subject ofa Vehicle Claim Invoice; and(v) all payments made to third parties

by Express and/or expenses incurred by Express for the repair or maintenance of each truck that is

the subject of a Vehicle Claim Invoice. Express refused to provide the requested information and,

instead, threaten to file suit against Blackline.




PLAINTIFF'S ORIGINAL PETITION                                                                PAGE 5
                                           VII.
                                     CAUSES OF ACTION

                                       COUNT ONE
   Declaration that Blackline does not owe and is not liable to Express under the Vehicle
                 Claim Invoices addressed to KWT Water Services, LLC

        7.01     Blackline hereby incorporates by reference all previous and subsequent paragraphs

as if set forth in full.

        7.02     Pursuant to Chapter 37 of the Texas Civil Practice and Remedies Code, Blackline

requests that this Court enter a judgement declaring that it does not owe and is not liable to Express

under the Vehicle Claim Invoices for any and all claims derived from trucks leased by Express

prior to October 2019. Specifically, Express claims that it has multiple Truck Rental Agreements

with Blackline for trucks leased prior to October 2019 and a corresponding Master Rental

Agreement. And that such agreements form the legal basis for the Vehicle Claim InvoiCes for

which Express claims it is owed. Blackline disputes that it owes anything under the Vehicle Claim

Invoices, and requests that this Court declare the contractual relationship (if any) and the terms of

same between Blackline and Express related to the Vehicle Claim Invoices.

                                       COUNT TWO
  In the Alternative, declaration that Blackline does not owe and is not liable to Express
 under the Vehicle Claim Invoices addressed to KWT Water Services, LLC as the claimed
     repairs are ordinary wear and tear, not necessary, not provided, or overcharged

        7.03     Blackline hereby incorporates by reference all previous and subsequent paragraphs

as if set forth in full.

        7.04     To the extent that Blackline is a party to or obligated under the Vehicle Claim

Invoices, and pursuant to Chapter 37 of the Texas Civil Practice and Remedies Code Blackline

requests this Court enter a declaration that each individual charge that Express claims is due under




PLAINTIFF'S ORIGINAL PETITION                                                                 PAGE 6
the Vehicle Claim Invoices are wrongful as such charges are (i) for ordinary wear and tear of a

truck operating in the oil field industry,(ii) for repairs that were not necessary,(iii) for repairs that

did not occur,(iv) for damages that did not reduce the value of the respective truck by the amount

that Express is seeking to charge, or(v)substantially more than the market price to repair or replace

any alleged damage to the trucks.

                                           VIII
                                   CONDITIONS PRECEDENT

        8.01    All conditions precedent to the relief sought herein have been performed or have

occurred.

                                           IX.
                                  REQUEST FOR JURY TRIAL


        9.01    Plaintiff prays that all issues of fact be submitted to a jury pursuant to Rule 216 of

the Texas Rules of Civil Procedure.

                                  CONCLUSION AND PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

appear and answer, and that Plaintiff be grated judgment against Defendant to which it may be

entitled, including but not limited to:

        I.      A declaration that Blackline is not liable to and does not owe Express any money
                or funds related to or derived from the Vehicle Claim Invoices;

        2.      In the alternative, a declaration that each individual charge that Express claims is
                due under the Vehicle Claim Invoices are wrongful as such charges are (i) for
                ordinary wear and tear of a truck operating in the oil field industry,(ii) for repairs
                that were not necessary,(iii) for repairs that did not occur,(iv)for damages that did
                not reduce the value of the respective truck by the amount that Express is seeking
                to charge, or (v) substantially more than the market price to repair or replace any
                alleged damage to the trucks; and

        3.      for such other relief to which Plaintiff is justly entitled.




PLAINTIFF'S ORIGINAL PETITION                                                                    PAGE 7
                                   Respectfully submitted,

                                BY: /s/ H. Brandon Jones
                                  H. Brandon Jones
                                  State Bar No.
                                  Brandon@BondsEllis.com
                                  BONDS ELLIS EPPICH SCHAFER JONES LLP
                                  420 Throckmorton Street, Suite 1000  .
                                  Fort Worth, Texas 76102
                                  Phone: 817-405-6900
                                  Fax: 817-405-6902


                                   ATTORNEY FOR BLACKLINE
                                   ENERGY SERVICES LLC




PLAINTIFF'S ORIGINAL PETITION                                     PAGE 8
